313 F.2d 637
Rev. L. A. CLARK et al., Appellants,v.Allen C. THOMPSON, Mayor, et al., Appellees.
No. 19961.
United States Court of Appeals Fifth Circuit.
March 6, 1963.
Rehearing Denied April 23, 1963.

Appeal from the United States District Court for the Southern District of Mississippi; Sidney C. Mize, Judge.
Jack H. Young, Jackson, Miss., Robert L. Carter, Maria L. Marcus, Barbara A. Morris, New York City, for appellants.
Thomas H. Watkins, E. W. Stennett, Jackson, Miss., for appellees.
Before HUTCHESON and GEWIN, Circuit Judges, and HANNAY, District Judge.
PER CURIAM.


1
In this case the appellants complain of the judgment of the trial court refusing to grant an injunction and denying relief sought by way of declaratory judgment in an alleged class action in which it was claimed that they and others similarly situated were denied the use of public recreational facilities in the City of Jackson, Mississippi, solely on the grounds of race and color. Upon a careful review of the record, we find ourselves in agreement with the conclusions reached by the trial court. Brown v. Board of Trustees of La Grange Ind. Sch. Dist., 5 Cir., 1951, 187 F.2d 20; Clark et al. v. Thompson et al., D.C., 206 F.Supp. 539.

The judgment is

2
Affirmed.